Name: Commission Regulation (EU) NoÃ 68/2014 of 27Ã January 2014 amending Regulation (EU) NoÃ 141/2013 implementing Regulation (EC) NoÃ 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics based on the European Health Interview Survey (EHIS) by reason of the accession of Croatia to the European Union Text with EEA relevance
 Type: Regulation
 Subject Matter: European construction;  economic analysis;  Europe;  health;  organisation of work and working conditions
 Date Published: nan

 28.1.2014 EN Official Journal of the European Union L 23/9 COMMISSION REGULATION (EU) No 68/2014 of 27 January 2014 amending Regulation (EU) No 141/2013 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics based on the European Health Interview Survey (EHIS) by reason of the accession of Croatia to the European Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1338/2008 of the European Parliament and of the Council of 16 December 2008 on Community statistics on public health and health and safety at work (1), and in particular Article 9(1) thereof, Whereas: (1) Annex II to Commission Regulation (EU) No 141/2013 (2) provides for the minimum effective sample size, calculated on the assumption of simple random sampling. (2) It is necessary to adapt Annex II to Regulation (EU) No 141/2013 to take into account the accession of Croatia. (3) Regulation (EU) No 141/2013 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 141/2013 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 70. (2) Commission Regulation (EU) No 141/2013 of 19 February 2013 implementing Regulation (EC) No 1338/2008 of the European Parliament and of the Council on Community statistics on public health and health and safety at work, as regards statistics based on the European Health Interview Survey (EHIS) (OJ L 47, 20.2.2013, p. 20). ANNEX ANNEX II Final sample sizes to be achieved Persons aged 15 or over to be interviewed EU Member States Belgium 6 500 Bulgaria 5 920 Czech Republic 6 510 Denmark 5 350 Germany 15 260 Estonia 4 270 Ireland 5 057 Greece 6 667 Spain 11 620 France 13 110 Croatia 5 000 Italy 13 180 Cyprus 4 095 Latvia 4 555 Lithuania 4 850 Luxembourg 4 000 Hungary 6 410 Malta 3 975 Netherlands 7 515 Austria 6 050 Poland 10 690 Portugal 6 515 Romania 8 420 Slovenia 4 486 Slovakia 5 370 Finland 5 330 Sweden 6 200 United Kingdom 13 085 Total of EU Member States 199 990 Switzerland 5 900 Iceland 3 940 Norway 5 170 Total including Switzerland, Iceland and Norway 215 000